Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2022 has been entered.
 
Currently, claims 8-9, 12-14, 17-20, 25-26, 28-30 are pending in the instant application.  Claims 1-7, 10-11, 15-16, 21-24, and 27 have been canceled.  This action is written in response to applicant’s correspondence submitted 03/04/22.  All the amendments and arguments have been thoroughly reviewed but were found insufficient to place the instantly examined claims in condition for allowance.  The following rejections are either newly presented, as necessitated by amendment, or are reiterated from the previous office action.    Any rejections not reiterated in this action have been withdrawn as necessitated by applicant’s amendments to the claims. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This action is Non-Final.
Withdrawn Rejections
The rejection of claims 8-9 and 12 under 35 USC 103 as unpatentable over Liu (2007) in view of Liu (2005) is withdrawn in view of the amendment to the claims.
The rejection of 17 under 35 USC 103 as unpatentable over Liu (2007) in view of Liu (2005) and further in view of Yan (2017) is withdrawn in view of the amendment to the claims.
The rejection of 18-20, 25-26, and 30 under 35 USC 103 as unpatentable over Liu (2007) in view of Liu (2005), Yan (2017) and Veredus (2020) is withdrawn in view of the amendment to the claims.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 63/000844, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  ‘844 does not disclose a probe sequence of SEQ ID NO 45 or primer sequences of SEQ ID NO 1 and 24 and 2 and 23.  Additionally, ‘844 does not disclose asymmetric PCR, specifically a labeled primer that has an excess of 4 fold to 8 fold over unlabeled primer.  As such the priority date of the instant claims is 9/15/2020.
Claims 8-9, 12-13, 17-20, 25-26, 28 and 30 are under examination.  Claim 8 and 18 is under examination with regard to SEQ ID NO 45, claims 13 and 28 are under examination with regard to SEQ ID NO 23-24.  Because applicant elected SEQ ID NO 23 and 24 and claim 13 and 18 have been amended to require a combination, SEQ ID NO 1 and 24 and SEQ ID NO 2 and 23 are under examination.


Claim Objections
Claims 8, 13, 18 and 28 are objected to because of the following informalities:  the claims are grammatically incorrect.  Claims 8 and 18 recite at least one probe nucleotide sequences to SEQ ID SEQ ID NOS 45-48, 87-89, of SEQ ID NOS: 49 or 50, of SEQ ID NOS: 51, 53-54 or 85, of SEQ ID NOS: 52 or 86, of SEQ ID NOS: 55 or 56, of SEQ ID NOS: 57, 58, 94, or 129, of SEQ ID NOS: 59, 60, 93, or 126, of SEQ ID NOS: 61, 62, 90, or 127, of SEQ ID NOS: 63, 64, 91, or 125, or of SEQ ID NOS: 65, 66, 92, or 128 or a combination thereof to hybridize to the fluorescent labeled non-COVID-19 virus specific amplicons.  Claims 13 and 28 recite the fluorescent labeled primer pair comprises nucleotide sequences of SEQ ID NOS: 1 and 24, 2 and 23 or 75 and 76, of SEQ ID NOS: 3 and 26 or 4 and 25 or 74, of SEQ ID NOS: 5 and 28 or 6 and 27, of SEQ ID NOS: 7 and 30 or 8 and 29, of SEQ ID NOS: 30 and 29, of SEQ ID NOS: 9 and 32 or 10 and 31, of SEQ ID NOS: 11 and 34 or 12 and 33, of SEQ ID NOS: 13 and 36 or 14 and 35, or of SEQ ID NOS: 15 and 38 or 16 and 37, 3or of SEQ ID NOS: 77 and 78 or 79 and 80 or a combination thereof.   The recitation of the at least one of the nucleotide sequences to SEQ ID NOS 45-48, 87-89, of SEQ ID NOS: 49 or 50, of SEQ ID NOS: 51, 53-54 or 85, of SEQ ID NOS: 52 or 86, of SEQ ID NOS: 55 or 56, of SEQ ID NOS: 57, 58, 94, or 129, of SEQ ID NOS: 59, 60, 93, or 126, of SEQ ID NOS: 61, 62, 90, or 127, of SEQ ID NOS: 63, 64, 91, or 125, or of SEQ ID NOS: 65, 66, 92, or 128 and nucleotide sequences of SEQ ID NOS: 1 and 24, 2 and 23 or 75 and 76, of SEQ ID NOS: 3 and 26 or 4 and 25 or 74, of SEQ ID NOS: 5 and 28 or 6 and 27, of SEQ ID NOS: 7 and 30 or 8 and 29, of SEQ ID NOS: 30 and 29, of SEQ ID NOS: 9 and 32 or 10 and 31, of SEQ ID NOS: 11 and 34 or 12 and 33, of SEQ ID NOS: 13 and 36 or 14 and 35, or of SEQ ID NOS: 15 and 38 or 16 and 37, 3or of SEQ ID NOS: 77 and 78 or 79 and 80 is not a proper way to represent a grouping of claims or subset grouping of claims as the recitation “of SEQ ID NOS:” is not correct.  It is not clear if the claim is requiring the entire set of the sequences or merely one of the sequences, the recitation is not a proper way to represent different groupings of sequences.   Appropriate correction is required.

Improper Markush

Claims 8, 13, 18, and 28 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).  This rejection was previously presented.  
The Markush grouping of probes of SEQ ID NOS 45-48, 87-89, of SEQ ID NOS: 49 or 50, of SEQ ID NOS: 51, 53-54 or 85, of SEQ ID NOS: 52 or 86, of SEQ ID NOS: 55 or 56, of SEQ ID NOS: 57, 58, 94, or 129, of SEQ ID NOS: 59, 60, 93, or 126, of SEQ ID NOS: 61, 62, 90, or 127, of SEQ ID NOS: 63, 64, 91, or 125, or of SEQ ID NOS: 65, 66, 92, or 128 and primers of SEQ ID NOS: 1 and 24, 2 and 23 or 75 and 76, of SEQ ID NOS: 3 and 26 or 4 and 25 or 74, of SEQ ID NOS: 5 and 28 or 6 and 27, of SEQ ID NOS: 7 and 30 or 8 and 29, of SEQ ID NOS: 30 and 29, of SEQ ID NOS: 9 and 32 or 10 and 31, of SEQ ID NOS: 11 and 34 or 12 and 33, of SEQ ID NOS: 13 and 36 or 14 and 35, or of SEQ ID NOS: 15 and 38 or 16 and 37, 3or of SEQ ID NOS: 77 and 78 or 79 and 80 or a combination thereof is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use.
The members of the improper Markush grouping do not share a substantial feature and/or common use that flows from the substantial structural feature because each member of the primers and probes recited within the claims are structurally unique relative to one another.  The primers and probes are not only sequences within different types of viruses but within the viruses themselves the primers and probes do not amplify or detect the same gene.  There is no disclosed common substantial structural feature and the genes do not share a single structural similarity, as each primer and probe represents a different virus, amplifies a different gene and has no substantial common nucleotide sequence.  The only structural similarity present is that each primer and probe comprises nucleic acid molecules.  The fact that the primers and probes comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleotide alone is not essential to the common activity of amplifying a sequence, hybridizing to a sequence or identifying a virus.  Accordingly while the different primers and probe sequences are asserted to have the property of detecting a respiratory virus it is not clear from their very nature or from the prior art that all of them possess this property. There is no common sequence within each of the primers and probes that correlates with each member being part of a respiratory virus.  Additionally while the primers amplify a nucleic acid sequence, the recited claimed primer do not amplify the same gene and the recited claimed probes are not probes directed to the same gene and as such none of the primers and probes comprise a common sequence.  The nature of different viruses, is that they are different in vivo and the different primers and probes comprise different sequences within different viruses.  Following this analysis, the claims are rejected as containing an improper Markush grouping.  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
	Response to Arguments
The response traverses the rejection on pages 9.  The response traverses the rejection on pages 15 of the remarks mailed 02/03/2022.  The response asserts that amended claims recite both the unlabeled primer pairs or first primer pairs and the fluorescently labeled primer pairs or second primer pairs and combine them as primer pairs according to specific type of coronavirus.  The response further asserts that the probes are grouped according to the specific sequence determinant in the specific type of fluorescently labeled coronavirus amplicon to which the probes hybridization.  The response asserts that the as arranged in the claim the nucleotides sequences are not simply recited in a single alternative group.  The response asserts the steps encompass detecting COVID19 and at least one non-covid 19 virus and two respiratory disease causing coronaviruses.  The response asserts that the primer claims and probe claims into separate Markush groups precludes the selection of suitable primer and probes for distinct types of coronavirus.  This response has been reviewed but not found persuasive.   The claims recite specific primers and probes for COVID19 however the claims further recite groupings in the alternative and a Markush claim recites a list of alternatively useable members.  In the instant case although the claims are recited such that it lists alternatively useable members of a plurality of 38 primers (claim 5) and probes from a list of 54 probes (claim 7).  A claim sets forth a list of alternatives form which a selection is to be made and any claim that recites alternatively usable members regardless of format should be treated as a Markush claim, see MPEP 2117.  As such the claims all recite a list of alternatively useable members however the members of the Markush grouping is not a proper Markush group because the members share a single structural similarity and a common use.  In the instant case the nucleic acids of claims 5, 7, 13, 15, 28, 30 do not share a single structural similarity as each nucleic acid sequence comprises a distinct sequence with no common sequence and each of the nucleic acid sequences do not have a common use.   There is not common structure among the different nucleic acid sequences of the Markush group.  While each of the sequences encompass a sequence that may be specific for a coronavirus there is no common structure that is among the primers and probes and the primers and probes do not hybridize or amplify the same gene or the same coronavirus.  As such the Markush grouping of the primers and probes is maintained as there is no common structure or function among the recited primer and probe sequences within the Markush group. For these reasons and reasons of record this rejection is maintained.
New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9, 12-13, 17-20, 25-26, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Clinical Chemistry, 2007, 53:2, 188-194) in view of Liu (Chinese Science Bulletin, 2005, vol 50, pp 2896-2900), Veredus Laboratory (Vereduslab,2020, pp 1-2), Wu (Anal. Chem, 2014, 86, 3461-3467), Emery (Emerging Infectious Diseases, 2004, Vol 10, p 311-316) and Li (Theranostics 2020, Vol 10, Issue 6, pp 7150-7162).  This is a new grounds of rejection.
Liu (2007) teaches a microarray in a tube detection of multiple viruses.  Liu (2007)
teaches integrating microarray and multiple PCR processes in an Eppendorf tube (single assay).  Liu (2007) teaches a microarray modified onto the polycarbonate cap of an Eppendorf tube (see pg. 189, 1st column).  Liu (2007) teaches primers and probes to detect SARS coronavirus, influenza A and B, and enterovirus (see design and synthesis of DNA probes and PCR primers) (claim 12, 19-20).  Liu (2007) teaches antisense primers were fluorescently labeled (see supplemental data).  Liu (2007) teaches obtaining a sample, isolating total nucleic acids,  performing one step RT-PCR followed by asymmetric PCR amplification using antisense primers fluorescently labeled and unlabeled primers.  Liu (2007) teaches the antisense primer was in 5 fold excess of the sense primer (see one-step PCR) (claim 26).  Liu teaches hybridizing the amplicons to a solid microarray support followed by imagining the microarray to detect fluorescent signal (see hybridization and detection figure 4) (claim 9, 25). Liu teaches the microarray and tube was recentrifuged but does not specifically teach washing the microarray. Liu does not teach detecting a coronavirus by hybridization of probe SEQ ID NO 45, primers SEQ ID NO 1 and 24 and 2 and 23.  Liu does not teach isolation of total nucleic acids or nasopharyngeal swabs.
	Liu (2005) teaches the detection and analysis system for hybridization images of lab in a tube microarray using a new cap with a transparent window and a set of detection probes for detecting ten respiratory viruses at a single detection.  Liu (2005) teaches the integrated microarray system named lab-in-tube microarray and teaches all biochemical and detection processes including washing and fluorescence detection were carried out in the sealed tube (see pg. 2896, 2nd column).   
Veredus teaches the VereCoV detection kit, a portable Lab on Chip application capable of detecting MERCS-CoV, SARS CoV, and 2019-nCoV in a single test.  Veredus teaches the detection kit is based on Verechip Technology integrating PCR and microarray.  Veredus teaches that it is critical for multiplexing assay to provide wide genetic coverage to detect and differentiation coronaviruses for appropriate mitigation actions for 2019-nCoV.  
Wu teaches probes for hybridization assays on a solid support.  Wu teaches the probes are designed to have 5′ poly(T) act as a flexible linker to improve target hybridization, and the 3′ poly(T) serves as a sticky end to protect the CP against exonucleolytic digestion by Exo III.
Li teaches primer design for quantitative real-time PCR for SARS-CoV2.  Li teaches sequences of SARS-CoV2, which comprises nt 8-24 of SEQ ID NO 45. Li teaches methods to design primers and probes to detect SARS-CoV2.  Li further teaches 7 primer probe sets for the N gene (see table 2) for RT-PCR assays. Li teaches practical primer design tools and methodology (see table 3 and 4). Li teaches the N, N1 and N2 gene functions as target for confirmatory assays.  
Emery teaches collecting specimen that are nasopharyngeal swabs (see clinical specimens) (claim 17 and 30). Emery teaches nucleic acids extracted from specimens and teaches isolation of total nucleic acids.  Emery teaches multiple primer and prob sets were designed to detect N gene of SARS-CoV (see primers and probes) (see nucleic acid extraction, primers and probes, and real time RT-PCR assay).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to improve the multiplex asymmetric PCR and microarray hybridization assay as taught by Liu (2007) and include a step of washing the microarray as taught by Liu (2005) to allow for reduced background noise of the hybridization assay and better image analysis and total nucleic acid extraction to reduce number of steps of a sample comprising nasopharyngeal swabs as taught by Emery.  Additionally it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include probes, primers and detection 2019-nCov as taught by Veredus and Li to allow for the method of Liu to be more versatile and detect different samples and additional respiratory viruses and based on the teaching of Wu include poly(T) to both the 5’ and 3’ end of the microarray probes to improve hybridization and reduce exonucleolytic digestion.  The ordinary artisan would have been motivated to improve the method of detecting SARS by Liu (2007) using the microarray in a tube assay and include extracting total nucleic acids from nasopharyngeal swabs as taught by Emery for PCR amplification and a washing step of the microarray as taught by Liu2007 because Liu(2007) teaches inverting the tube twice and centrifuging the tube, which could be a washing step and Liu (2005) teaches that all biochemical and detection processes including washing and fluorescence detection were carried out in the sealed tube and Emery teaches total nucleic acid extraction for RT PCR of SARS using nasopharyngeal swabs.  The ordinary artisan further would have been motivated to include fluorescently labeled and unlabeled primers and probes with poly (T) at both 5’ and 3’ end  for detection of 2019-nCov as taught by Veredus, Li and Wu to allow for quick identification of newly emergent pandemic strains.    The ordinary artisan would have had a reasonable expectation of success of using total nucleic acids from nasopharyngeal swabs in the assay of Liu (2007) because both Liu and Emery teach an assay comprising RT-PCR analysis of SARS and the assay of Liu (2007) could include a washing step because Liu (2005) teaches that washing the microarray in a tube as to detect SARS and Liu (2007) teaches inverting and recentrifuging the tube after initial hybridization step and before imaging and this step would allow for reduced signal noise and Liu (2005) teaches the microarray in a tube comprises all biochemical and detection processes including washing and fluorescence detection were carried out in the sealed tube and the method of Liu(2007) could use total nucleic acid extraction in replace of viral RNA extraction to allow for all nucleic acids to be analyzed in the sample.   Additionally the ordinary artisan would have had a reasonable expectation of success to include detection of 2019-nCoV using fluorescently labeled and unlabeled primers and probes with poly (T) at 5’ and 3’ end because Veredus teaches analysis of VereCov detection kit has the ability to detect, differentiate, and identify, SARS-CoV, MERS-CoV, and COVID-19, Liu teaches a method of PCR amplification and microarray analysis in a single tube using fluorescently labeled and unlabeled primers and probes to detect SARS-CoV and Wu teaches poly (T) at both 5’ end of a probe improves hybridization and 3’ protects against exonucleolytic digestion.  Because Liu, Liu, Emery and Veredus use both PCR and microarray hybridization to detect respiratory viruses and specifically coronaviruses, it would have been obvious to one skilled in the art to include additional elements in the asymmetric PCR method of Liu(2007) to include nasopharyngeal swabs and isolation of total nucleic acids as taught by Emery, include additional primers and probes for additional respiratory viruses including COVID-19 as taught by Veredus and Li in order to achieve the predictable result of detecting COVID-19 by combined reverse transcription and asymmetric PCR followed by microarray hybridization and analysis. 
Designing primers and probes which are equivalents to those taught in the art is routine experimentation. The prior art teaches the parameters and objectives involved in the selection of oligonucleotides that function as probes and primers, see Li et al. Moreover there are many internet web sites that provide free downloadable software to aid in the selection of primers and probes drawn from genetic data recorded in a spreadsheet. The prior art is replete with guidance and information necessary to permit the ordinary artisan in the field of nucleic acid detection to design primers, both labeled and unlabeled and probes. As discussed above, the ordinary artisan would be motivated to have designed and tested new primers or probes to obtain additional oligonucleotides that function to detect SARS CoV2 N gene  and identify oligonucleotides and primers with improved properties. The ordinary artisan would have a reasonable expectation of success of obtaining additional probes and primers from within the sequence provided by Li.  Additionally given the teaching of Wu that demonstrate 5′ poly(T) acts as a flexible linker to improve target hybridization, and the 3′ poly(T) serves as a sticky end to protect the probe against exonucleolytic digestion by Exo III, the ordinary artisan would have been motivated to include a poly (T) sequence at both the 5’ and 3’ of the N gene probe to improve hybridization efficacy and protection against exonucleolytic digestion. Thus, for the reasons provided above, the ordinary artisan would have designed additional probes and primers using the teachings in the art at the time the invention was made.
Response to Arguments
While this is a new grounds of rejection, the remarks made on page 13-14 of the response mailed 02/09/22.  The response asserts that there is no teaching or suggestion found in Liu2005 to modify Liu2007 with a washing step.  The response asserts that nowhere in the details of the procedure is washing step described.  The response asserts that Applicants do not find a step of washing the microarray taught or suggested by Liu2005.  This response has been reviewed but not found persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Liu2007 teaches the Eppendorf tube was turned upside down twice so that the sample solution mixed the hybridization solution to for a mixed solution.  Liu 2005, which teaches the same lab in a tube microarray teaches that all biochemical and detection processes including gene amplification, amplicon labeling, hybridization, washing and fluorescence detection were carried out in a sealed tube.  Therefore, Liu 2005 demonstrates that washing is part of the lab in a tube microarray (see pg. 2896, 2nd column).  Based on the general knowledge available to one of ordinary skill in the art, the ordinary artisan would have known what is encompassed by a washing step in a lab in tube and would have modified that teachings of Liu2007 to include a washing step.  Additionally even arguendo the lab in tube of Liu2007 would not have been modified it would have been obvious to an ordinary artisan given the teaching of the same system by Liu2005, the assay of Liu(2007) provides for washing the microarray by inverting the tube twice during hybridization followed by centrifugation, which will allow the solution to pass through and wash the hybridization components during centrifugation, thus including a washing step and additionally Liu(2005) explicitly states washing is done within the sealed tube so even though it is not explicitly described it is part of the assay and is described to the extent it is claimed in the instant methods.  It is noted the claims do not require specific components of a washing step and using hybridization buffer twice on a microarray can be considered a washing step.  

Conclusion
No claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912.  The examiner can normally be reached on M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAE L BAUSCH/Primary Examiner, Art Unit 1634